Citation Nr: 1119472	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to the service-connected type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from May 1968 to August 1969.  The Veteran also had service in the Army Reserve and Air National Guard.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO.   

In December 2009, the Board remanded the case to the RO for further development of the record.  The matter has been returned to the Board; however, but is not ready for appellate disposition.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

As noted, this matter was previously before the Board in December 2009.  At that time, the Board determined that additional notice and evidentiary development was necessary.  

As the remand orders of the Board were not fully complied with further remand is mandated.  Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to afford the Veteran VA examinations in connection with these claims.  The requested examinations were originally scheduled in April 2010, but they were cancelled as the Veteran was out of town.  The examinations were rescheduled to June 2010, when the Veteran ultimately failed to report.

However, the Board is not convinced the Veteran had notice of the rescheduled VA examinations and it would be prejudicial to him to proceed with appellate disposition at this juncture.

Notably, in July 2008, the Veteran informed VA of his new address in Massachusetts.  He indicated that, while he was a "snow bird" (spending time in Massachusetts and Florida), he was not receiving forwarded mail from his West Palm Beach address.  He asked that all mail be sent to the Massachusetts address.  

In April 2010, the RO sent the Veteran a letter to his Massachusetts address indicating that the VA medical facility would be scheduling him for VA examination and would notify him of the date, time, and place of examination.  This examination was rescheduled as the Veteran was out of town. 

Thereafter, in June 2010 when the Veteran failed to report for examination, but it is not clear that the notice was ever received by him.  

Therefore, the Board has determined that additional development is necessary in order to satisfy the duty  to assist the Veteran in obtaining information and evidence necessary to substantiate his claims, this matter must once again be remanded.  Id.  

The RO must ascertain the correct mailing address for the Veteran, presumably Massachusetts, prior to  scheduling the Veteran for VA examination.

As a final matter, the Board would note the Veteran submitted a Psychological Evaluation  from Dr. WJA dated in January 2010 and a November 2010 Report of Consultation and Examination.  The Veteran did not waive initial RO adjudication of the newly submitted evidence and as such, it must be considered upon Remand.  38 C.F.R. § 20.1304(c).

As the record stands, the Board is still not able to make a fully informed decision with respect to the claims presented.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claims.  The RO is directed to the specific development instructions delineated in the numbered paragraphs herein below.   The December 2009 Board Remand is incorporated by reference herein.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take all indicated action to confirm the Veteran's mailing address.  The RO should also confirm whether the examination shall be scheduled at the nearest VAMC in Massachusetts (or Rhode Island) or Florida depending on the Veteran's residence at the time of scheduling.  All responses to requests for information must be associated with the claims folder.

2.  The RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date, time, and location of the examination(s) sent to the Veteran by the pertinent VA medical facility.

3.  Thereafter, the RO should schedule the Veteran for a VA examination for an evaluation of the current severity of his service-connected PTSD.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of the December 2009 Board Remand.   All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  The examiner should assign a Global Assessment of Functioning (GAF) scale score and the examination report should include a detailed account of all pathology found to be present.

4.  The RO should also schedule the Veteran for a VA examination to determine the likely etiology of the claimed peripheral neuropathy and erectile dysfunction.   Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of the December 2009 Board Remand.   All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

The examiner should specifically address any relationship between the peripheral neuropathy and service-connected type II diabetes mellitus, and between the erectile dysfunction and service-connected PTSD and/or service-connected type II diabetes mellitus. Moreover, the examiner should answer the following questions: Is it at least as likely as not (50 percent probability or greater) that the current peripheral neuropathy is proximately due to or the result of the service- connected type II diabetes mellitus?  Is it at least as likely as not (50 percent probability or greater) that the current erectile dysfunction is proximately due to or the result of the service-connected PTSD or type II diabetes mellitus?  Finally, the specialists should determine if either the current peripheral neuropathy or the current erectile dysfunction is at least as likely as not (50 percent probability or greater) to be related to the Veteran's service on a direct basis.  

5.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all evidence of record, to include any evidence submitted after the November 2010 Supplemental Statement of the Case (SSOC) was issued, and legal authority.   If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



